Title: VI. Replies to Queries: New Hampshire, June 1784
From: Jefferson, Thomas
To: Hogendorp, G. K. van


New-Hampshire. June 1784.

  
    I.
    
      Government.
      The amount of the civil list is not yet fixed under the new constitution. The last year it was between three and four thousand pounds lawful.
      Their State debt is about 150,000 pounds lawful. The interest, and 10 or 15 per cent of the principal is paid by way of discount in taxes. The evidences of this debt sell at about one half their nominal value.
      The amount of the taxes the last year was 110,000 pounds lawful. This year it is £25,000. A duty of 21/2 per cent is paid on all foreign goods imported.
      There are about five or six hundred slaves.
      The spirit of emigration from this state does not prevail; but many new settlers come into it from Connecticut and Massachusets. Some also from Europe.
    
    
  
  
    II.
    
      
      Price of labour.
      Labourers in the earth half a dollar a day; Smiths ⅔ of a dollar and fed.
      Carpenters 8/ or 9/ a day and fed; they used to be 4/. Masons the same.
      Weavers 3/. labourers in the rope walks from 4/ to 6/.
      Ship carpenters 8/ or 9/ and fed. They used to have 4/ and 5/.
      There is great want of ship-workmen of every kind, smiths, and carpenters.
      
    
  
  
    III.
    
      Shipbuilding.
      They formerly built about 10,000 ton of shipping: this year about 4000 tons.
      They have £5 the ton exclusive of iron, pitch, tar, turpentine, corking and rigging; and 7£ if the hull, masts and yards  be complete. They get their timber at home, and their iron some at home, some from Philadelphia and some from Sweden.
      They raise a little hemp, but their sail duck and most of their cordage is from Europe.
    
  
  
    IV.
    
      Navigation.
      Masters of ships going to Europe have from 4£ to 5£ sterl. a month; and the seamen 6 or 8 dollars.
      They raise their victualling themselves. In the smallest vessels which go to the West Indies or Europe they have 5 hands, in the middle sized 8. in the largest 15 or 16.
      To the West Indies they send vessels of from two to three hundred tons: to Europe those of about 200 tons. They send large ships to the West Indies because their loading is lumber: they send smaller to Europe because they seldom get full freight back.
      Their carrying is exercised chiefly for the West Indies. The balance of carriage is in their favor.
      Before the war the vessels they built were sufficient to carry their exports to market, where the vessel and cargo were sold, and the crew took their passage back.
    
    
  
  
    [V]
    
      Fisheries.
      They exercise a little of the whale fisheries, but chiefly the Cod and Mackerel. They employed therein 60. or 70 schooners of from 25. to 70 tons. These were navigated by from 5. to 8. hands each. Their fishing grounds were the banks of Newfoundland, the gulf of St. Lawrence and coast of Nova Scotia.
      They send their train oil and common fish to the West Indies, their whale oil to England, and their choice fish to Portugal, Spain and the Mediterranean.
      The profits on the capital employed were very small: the principal advantages were in employing and subsisting so many persons.
      They took generally from 40. to 50 thousand kentals of fish and about 800 barrels of oil.
      The course of their trade was to build ships, to send them loaded with lumber to the West Indies, there the lumber was exchanged for rum and sugar which they carried to London principally and took back British commodities. Some of the common rum they brought to other ports of America and took their produce in exchange. From Spain,  Portugal &c. they took cash, and bills, and also wool on freight. These were carried to London and the produce taken in goods.
    
    
  
  
    VI.
    
      Exports
      Shipping 10,000 ton.
      Lumber. 60,000 £’s worth lawful, prime cost.
      Pot and pearl ash about two or three thousand pounds lawful.
      Fur 3000.£ lawful.
      Indian corn to Massachusets and the bay of Fundy 30,000 bushels.
      Wheat to the same places, ground and unground 50, or 60,000 bushels.
      Flaxseed 10, or 15,000 bushels. Cost half a dollar, and sold in Ireland for 6/ ster. a bushel.
    
    
  
  
    VII.
    
      Imports.
      The same as the other states.
    
    
  
  
    VIII.
    
      Freight.
      To the West Indies is a dollar a ton per month, the owner of the vessel finding every thing.
      To Europe the same. From Europe a vessel of 200 tons has from 6. to 800£ sterl.
      Freight is 15 or 20. per cent higher than before the war; but it is falling and will soon be at the old price.
    
    
  
  
    IX.
    
      Manufactures.
      They manufacture coarse woollens and linens enough almost for their own use.
    
    
  
  
    X.
    
      Balance with Great Britain.
      Great Britain at the beginning of the war owed the state a balance of about 30,000£
      The following observations omitted in their proper places.
      If the master of a vessel went on wages alone, he had from 4. to 5.£ sterl. a month, but generally the ship and cargo to the West Indies were consigned to the master who had 5. percent for all services.
      In fishing expeditions, the vessel and salt entitles to one half the fish, the other half is divided among the crew.
      The season for fishing in general is from March to November. But they also fish close to their own shores all the winter, and then it is that the best fish called dumb fish is taken. This is what foreign fishermen can never supply.
      
      The kinds of fish they take, are the Cod, Mackerel, Polluck and Cusk.
      The fish when first taken are split, gutted, beheaded, salted well with pounded salt, laid in bulk, brought home, then taken and washed out of the salt, laid on flakes from 10. days to 3 weeks, then piled 3. weeks, when they are ready for market.
      The vessels generally make 3. voiages in a season to Newfoundland and 4. or 5 to the nearer grounds.
      Fish cost here formerly 3. dollars the kental (112℔) if good. It sold in Spain &c. for from 5. to 8. dollars. The worst fish for the West Indies cost here 10/ and sold there for from 3. to 4. Dollars.
      Train oil cost here 9 dollars the barrel of 30 gallons, and brought in the West Indies 15. Dollars. Whale oil cost here from 25£ to 30£ lawful the ton of 8 barrels, and sold in London for 30.£ sterl.
      Vessels here are built almost entirely of oak. No other timber used in any part of the work. There are 3000 ton of shipping now on the stocks. In some yards they launch 2. or 3. in a year.
      No foreign vessels are employed in this state.
      The imports of last year amounted to about 30,000£, but will not be 10,000£ this year. There are large quantities of goods on hand.
      It is probable that the state impost on imported goods will be taken off when the impost of Congress shall take place.
      The duties do not as yet raise the price of goods. They are as cheap now as before the war.
      
    
  

